DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/6/22 has been entered.

The amendment filed 1/6/22 has been considered and entered.  Claims 1-29 and 35 have been canceled.  Claims 30-34 and 36-50 remain active in the application for prosecution thereof.

In light of the amendment filed 1/6/22, the 35 USC 103 rejections have been withdrawn, however, the following rejection has been necessitated by the amendment.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 30-34,36-41 and 48 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (2010/0245973) in combination with Nadaud et al. (2010/0071810) or Foot et al. (6,074,472) further in combination with Wolk et al. (2017/0239931) and Azuma et al. (5,871,853) still further in combination with Tao et al. (2004/0266211).
Wang et al. (2010/0245973) teaches an electrochromic device which includes stacked layers on a glass substrate including a electrochromic layer, ionic conducting layer and a counter electrode  whereby the ion conducting layer is located between he electrochromic layer and counter electrode [0006],[0008],[0036]-[0040].
Wang et al. (2010/0245973) fails to teach forming the metal oxide film by treating with UV or ozone at ambient temperatures and pressures.
      Nadaud et al. (2010/0071810) or Foot et al. (6,074,472) both teach forming metal oxide films using near infrared treatments in forming metal oxide films in electrochromic devices.  

 Wolk et al. (2017/0239931) teaches UV treatment for metal oxide precursors to form metal oxide film in electrochromic devices ([0056],[0057],[0148] and Azuma et al. (5,871,853) teaches a similar process whereby an annealing step is performed after UV treatment in the formation of metal oxide films from metal oxide precursors (abstract).  
Therefore it would have been obvious for one skilled in the art before the effective filing date of the invention to have modified Wang et al. (2010/0245973) in combination with Nadaud et al. (2010/0071810) or Foot et al. (6,074,472) process to form the electrochromic device by forming the electrochromic layer by a coating/radiation/annealing step as evidenced by Wolk et al. (2017/0239931) and Azuma et al. (5,871,853) with the expectation of producing the desired layered structure.
Wang et al. (2010/0245973) in combination with Nadaud et al. (2010/0071810) or Foot et al. (6,074,472) further in combination with Wolk et al. (2017/0239931) and Azuma et al. (5,871,853) fail to teach the UV and/or ozone treatment to be at ambient temperature and pressures.
Tao et al. (2004/0266211) teaches making metal oxide film by applying a precursor and heat treating in an ozone ambient at room temperature and atmospheric pressures, i.e. room and atmospheric meets the claimed “ambient” (abstract and [0049]).
Therefore it would have been obvious for one skilled in the art before the effective filing date of the claimed invention to have modified Wang et al. 
Regarding claim 30, Foot et al. (6,074,472) teaches a metal acetyl acetonate (col. 2, lines 6-42) and Tao et al. (2004/0266211) teaches making metal oxide film by applying a precursor and heat treating in an ozone ambient at room temperature and atmospheric pressures, i.e. room and atmospheric meets the claimed “ambient” (abstract and [0049]).
Regarding claim 31, Azuma et al. (5,871,853) teaches annealing at 700C which is in the range claimed by applicant.
Regarding claim 33, Nadaud et al. (2010/0071810) teaches titanium oxide as the electrochromic layer [0036].
Regarding claim 34, Wang et al. (2010/0245973) teaches tungsten oxide (WO) as the electrochromic oxide layer [0008],[0047]-[0048].
Regarding claims 36-38, Nadaud et al. (2010/0071810) teaches a glass substrate having a fluorine-doped tin oxide layer thereon and this would meet the claimed conductive substrate and coated transparent conductive substrate [0077].
Regarding claim 39, the claims requires repeating the coating, UV heating and annealing to form desired thickness.  While the Examiner acknowledges the references are silent with respect to repeating the process, it has been well settled mere duplication of process has no patentable significance unless a new and unexpected result is produced.  In re Harza, 124 USPQ 378 (CCPA 1960).

Regarding claim 41, Nadaud et al. (2010/0071810) teaches a crystalline state of the film [0007],[0037].
Regarding claim 48, Foot et al. (6,074,472) teaches an electrolytic gel for the electrochromic layer and the device is known to be solid state (abstract).

Claim 42 is rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (2010/0245973) in combination with Nadaud et al. (2010/0071810) or Foot et al. (6,074,472) further in combination with Wolk et al. (2017/0239931) and Azuma et al. (5,871,853) still further in combination with Tao et al. (2004/0266211) in combination with Bommarito et al. (5,825,526).
Features detailed above concerning the teachings of Wang et al. (2010/0245973) in combination with Nadaud et al. (2010/0071810) or Foot et al. (6,074,472) further in combination with Wolk et al. (2017/0239931) and Azuma et al. (5,871,853) still further in combination with Tao et al. (2004/0266211) are incorporated here.
Wang et al. (2010/0245973) in combination with Nadaud et al. (2010/0071810) or Foot et al. (6,074,472) further in combination with Wolk et al. (2017/0239931) and Azuma et al. (5,871,853) still further in combination with Tao et al. (2004/0266211) fails to teach the first electrode to be FTO coated with WO.
Bommarito et al. (5,825,526) teaches a tungsten oxide coating of FTO over glass for electrochromic devices (abstract and example 3).
Therefore it would have been obvious for one skilled in the art before the effective filing date of the invention to have modified Wang et al. (2010/0245973) in combination .

Claims 43 and 50 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (2010/0245973) in combination with Nadaud et al. (2010/0071810) or Foot et al. (6,074,472) further in combination with Wolk et al. (2017/0239931) and Azuma et al. (5,871,853) still further in combination with Tao et al. (2004/0266211) in combination with Van Der Boom et al. (2019/0023981).
Features detailed above concerning the teachings of Wang et al. (2010/0245973) in combination with Nadaud et al. (2010/0071810) or Foot et al. (6,074,472) further in combination with Wolk et al. (2017/0239931) and Azuma et al. (5,871,853) still further in combination with Tao et al. (2004/0266211) are incorporated here.
Wang et al. (2010/0245973) in combination with Nadaud et al. (2010/0071810) or Foot et al. (6,074,472) further in combination with Wolk et al. (2017/0239931) and Azuma et al. (5,871,853) still further in combination with Tao et al. (2004/0266211) fails to teach the counter electrode to be bare FTO.
Van Der Boom et al. (2019/0023981) teaches bare FTO for counter electrode in an electrochromic device (abstract and [0074]).
Therefore it would have been obvious for one skilled in the art before the effective filing date of the claimed invention to have modified Wang et al. (2010/0245973) in combination with Nadaud et al. (2010/0071810) or Foot et al. (6,074,472) further in combination with Wolk et al. (2017/0239931) and Azuma et al. (5,871,853) still further in combination with Tao et al. (2004/0266211) electrochromic device to include a bare FTO counter electrode as evidenced by Van Der Boom et al. (2019/0023981) with the expectation of similar success.
Regarding claim 50, Van Der Boom et al. (2019/0023981) teaches the substrate to include ITO coated PET [0113].

Claims 44 and 45 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (2010/0245973) in combination with Nadaud et al. (2010/0071810) or Foot et al. (6,074,472) further in combination with Wolk et al. (2017/0239931) and Azuma et al. (5,871,853) still further in combination with Tao et al. (2004/0266211) in combination with Weir et al. (2014/0043666).
Features detailed above concerning the teachings of Wang et al. (2010/0245973) in combination with Nadaud et al. (2010/0071810) or Foot et al. (6,074,472) further in combination with Wolk et al. (2017/0239931) and Azuma et al. (5,871,853) still further in combination with Tao et al. (2004/0266211) are incorporated here.
Wang et al. (2010/0245973) in combination with Nadaud et al. (2010/0071810) or Foot et al. (6,074,472) further in combination with Wolk et al. (2017/0239931) and Azuma et al. (5,871,853) still further in combination with Tao et al. (2004/0266211) fails to teach the counter electrode is FTO coated with metal oxide film.
Weir et al. (2014/0043666) teaches an electrochromatic device whereby the counter electrode is a NiO coated fluorine tin oxide electrode (abstract and [0066]).
Therefore it would have been obvious for one skilled in the art before the effective filing date of the claimed invention to have modified Wang et al. (2010/0245973) in combination with Nadaud et al. (2010/0071810) or Foot et al. (6,074,472) further in combination with Wolk et al. (2017/0239931) and Azuma et al. (5,871,853) still further in combination with Tao et al. (2004/0266211) to have utilized a NiO FTO counter electrode in the electrochromatic device as evidenced by Weir et al. (2014/0043666) with the expectation of similar success.

Claims 46,47 and 49 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (2010/0245973) in combination with Nadaud et al. (2010/0071810) or Foot et al. (6,074,472) further in combination with Wolk et al. (2017/0239931) and Azuma et al. (5,871,853) still further in combination with Tao et al. (2004/0266211) in combination with Benson et al. (5,384,653).
Features detailed above concerning the teachings of Wang et al. (2010/0245973) in combination with Nadaud et al. (2010/0071810) or Foot et al. (6,074,472) further in combination with Wolk et al. (2017/0239931) and Azuma et al. (5,871,853) still further in combination with Tao et al. (2004/0266211) are incorporated here.
Wang et al. (2010/0245973) in combination with Nadaud et al. (2010/0071810) or Foot et al. (6,074,472) further in combination with Wolk et al. (2017/0239931) and Azuma et al. (5,871,853) still further in combination with Tao et al. (2004/0266211) fails to teach the ion conducting layer is an electrolytic solution including LiCl4O-polypropylene carbonate.
Benson et al. (5,384,653) teaches an electrochromic window whereby the ion conducting layer is a gel or solution and specifically a lithium perchlorate gel in a propylene carbonate solution (col. 5, lines 5-55).
Therefore it would have been obvious for one skilled in the art before the effective filing date of the claimed invention to have modified Wang et al. (2010/0245973) in combination with Nadaud et al. (2010/0071810) or Foot et al. (6,074,472) further in combination with Wolk et al. (2017/0239931) and Azuma et al. (5,871,853) still further in combination with Tao et al. (2004/0266211) electrochromatic device to include a ion conducting gel such as lithium perchlorate as evidenced by Benson et al. (5,384,653) with the expectation of achieving similar success.

Response to Amendment
Applicant’s arguments with respect to claim(s) 30-34 and 36-50 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant argued the prior art fails to teach treating a metal oxide precursor with UV radiation and/or ozone to form a metal oxide film in ambient temperature and pressures.
Tao et al. (2004/0266211)teaches this as detailed above.  

Prior art
WO2016/088882 teaches forming metal oxide films by UV treatment from a metal oxide precursor is known in forming electronic devices.
Won et al. (2002/0047148) and Joshi et al. (6,582,972) teach forming metal oxide film using a heat treatment in UV or zone at ambient pressures or room temperatures. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN K TALBOT whose telephone number is (571)272-1428.  The examiner can normally be reached on Mon-Thurs 6:30-5PM - Fri OFF.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy H Meeks can be reached on 571-272-1423.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRIAN K TALBOT/           Primary Examiner, Art Unit 1715